The Attorney            General of Texas
                                            October 1, 1981
MARK WHITE
Attorney General


                       T. W. Meek, Director                      opinion No. MW-372
                       Texas National Guard Armory Board
                       West Austin Station                       Re: Availability of personnel
                       Austin, Texas 78763                       files under Open Records Act

                       Dear Mr. Meek:

                            You have requested our opinion on the standards for releasing
                       under the Open Records Act personnel file information held by your
4824
   Alt-meAve..
            suite
               160     agency.. You have submitted sample files which contain, inter alia,
ElPao.lx 7eex          applications for employment, illness and injury reports, letters of
*I-
                       reprimand and cosonendation, staff memoranda and copies of agency
                       regulations, records of salary changes, requests for promotion,
,220
   DaIIU
       Ave..
          Sal,*
             202       notices of resignation, W-4 forms and complaints filed with the Equal
nowmn.Tx.77Lv2         Employment Opportunity Commission.
71-

                               Section 3(a)(2) of the Open Records Act excepts from disclosure:

                                   information in personnel files, the disclosure of
                                   which would constitute a clearly unwarranted
                                   invasion of personal privacy....
43m N. Term. suite s
Mcubn. TX. 7s501       Section 3(a)(l), on the other hand, recognizes constitutional and
512/882447             common law privacy.    We have frequently considered the scope of each
                       of these standards. See, e.g., Open Records Decision Nos. 269. 268,
                       264 (1981);  262,   260, 257 (1980). We have thoroughly examined all
                       documents in each of these files, and, as in Open Records Decision No.
                       260, we do not believe that any of them satisfy the requirements
                       imposed for constitutional, common law or employee privacy. However,
                       were any such records to include information excepted by a right of
                       privacy, it should be withheld in accordance with the standards
                       articulated in Open Records Decision No. 262. In addition, the W-4
                       forms are excepted from public disclosure by federal law. See 26
                       U.S.C. §blO3(=)(2). (b)(2)(A), (p)(8). See also Attorney General
                       Opinions H-1274 (1978); H-1070 (1977). Otherwise, none of the
                       information of the type you have submitted is ordinarily excepted from
                       disclosure under sections 3(a)(l) or 3(a)(2) of the act.

                               Section 3(a)(ll) excepts:




                                                    p. 1244
T. W. Meek - Page 2    (MU-372)




          inter-agency or    intra-agency memorandums or
          letters which would not be available by law to a
          party other than one in litigation with the
          agency.

Section 3(a)(ll) has   long been construed to except only those portions
of a document which    consist of advice, opinion and recommendations.
Severable facts may    ordinarily be revealed. Open Records Decision
Nos. 273 (1981); 239   (1980). The purpose of 3(a)(ll) is:

         to protect from disclosure advice and opinion on
         policy matters and to encourage open and frank
         discussion   between    subordinate  and   chief
         concerning administrative action.

Attorney General Opinion H-436 (1974): See also Open Records Decision
Nos. 174 (1977); 128 (1976); 86 (1975). In Open Records Decision No.
239 (1980), for example, we held that a college president's
recommendations to the Board of Regents regarding faculty tenure were
excepted under section 3(a)(ll).

     In our opinion, those personnel files submitted to us which
consist of recommendations for promotion, letters of reprimand and
letters of commendation fall within this category.


                                  SUMMARY

              With certain stated exceptions, material in
         personnel files submitted by the National Guard
         Armory Board is ordinarily available to the public
         under the Open Records Act.




                                            MARK      WHITE
                                            Attorney General of Texas

JORN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General




                                      p. 1245
T. W. Meek - Page 3   (I%372)



APPROVED:
OPINION COMMITTEE

Susan L. Garrison. Chairman
Jon Bible
Walter Davis
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                p. 1246